RENDERED: OCTOBER 21, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0100-MR


TIMOTHY DON CHAMBERS                                               APPELLANT



                 APPEAL FROM GRAVES CIRCUIT COURT
v.               HONORABLE TIMOTHY C. STARK, JUDGE
                       ACTION NO. 17-CR-00248



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: Timothy Don Chambers appeals a December 23, 2020 order

of the Graves Circuit Court revoking his probation. Upon review, we affirm.

            The relevant background of this matter is as follows. On January 14,

2019, consistent with his plea of guilty, Chambers was convicted in Graves Circuit

Court in the underlying matter (17-CR-00248) of possession of a controlled
substance in the first degree (methamphetamine), a Class D felony;1 and possession

of drug paraphernalia, a Class A misdemeanor.2 He was sentenced to a concurrent

term of two years’ imprisonment, probated for a period of five years. Thereafter,

Chambers was not only on probation due to his conviction in 17-CR-00248; he was

also on probation regarding a sentence he had previously received as the result of a

federal criminal proceeding. The appellate record contains no information

regarding the nature of Chambers’ federal conviction, apart from indicating that it

was entered in the District Court for the Western District of Kentucky, Paducah

Division, in a proceeding identified as United States v. Timothy Chambers, No.

5:11-CR-00027-TBR.

                On February 8, 2019, while on probation, Chambers was arrested

again and charged with new felony and misdemeanor offenses for which he was

later indicted in Graves Circuit Court in a separate proceeding (19-CR-00064). In

August 2019, he then absconded. On August 16, 2019, due to Chambers

absconding, the Commonwealth filed a probation violation report and requested

the revocation of his probation. The circuit court issued a bench warrant for his

arrest. Chambers was served with the warrant on September 16, 2019.




1
    Kentucky Revised Statute (KRS) 218A.1415.
2
    KRS 218A.500.

                                                -2-
               However, when Chambers was served with the warrant, he was

already in federal custody. As indicated in a report of Chambers’ admission to the

McCracken County Jail, the United States Marshals Service had arrested Chambers

on September 13, 2019, in relation to 11-CR-00027-001; the report does not

specify why the marshals arrested Chambers, but the parties agree it was for

Chambers’ violation of his federal probation – due either to his absconding or the

new charges he had accrued in 19-CR-00064. A note attached to the executed

bench warrant also provided, “Federal inmate cannot go to local courts currently.”

Chambers’ federal probation was revoked shortly thereafter, and Chambers

remained in federal custody for the next eleven months or so to serve his remaining

federal sentence of imprisonment.

               Shortly before October 2020, Chambers completed his federal

sentence and was released from custody. Shortly thereafter, revocation

proceedings moved forward regarding Chambers’ probation in 17-CR-00248.

               On December 21, 2020, consistent with his plea of guilty in 19-CR-

00064, Chambers was convicted of possession of a controlled substance in the first

degree (methamphetamine), and tampering with physical evidence, both of which

were Class D felonies.3 He was sentenced to a concurrent term of one year of

imprisonment for those offenses.


3
    KRS 524.100.

                                         -3-
             On December 23, 2020, the circuit court in 17-CR-00248 revoked

Chambers’ probation, and for two reasons: (1) Chambers had absconded in August

2019; and (2) Chambers had pled guilty to and had been convicted of two

additional felony offenses in 19-CR-00064. The circuit court also denied

Chambers’ request to run his sentence in 17-CR-00248 concurrently with the

sentence he had received in 19-CR-00064. This appeal followed.

             Chambers’ sole argument on appeal is that the circuit court erred by

refusing to run his sentence of imprisonment in 17-CR-00248 concurrently – as

opposed to consecutively – with the sentence he received in 19-CR-00064. In

support, he cites KRS 533.040(3), which provides:

             A sentence of probation or conditional discharge shall
             run concurrently with any federal or state jail, prison, or
             parole term for another offense to which the defendant is
             or becomes subject during the period, unless the sentence
             of probation or conditional discharge is revoked. The
             revocation shall take place prior to parole under or
             expiration of the sentence of imprisonment or within
             ninety (90) days after the grounds for revocation come to
             the attention of the Department of Corrections,
             whichever occurs first.

             In a nutshell, Chambers asserts that KRS 533.040(3) required the

circuit court to run his sentences concurrently because the revocation of his

probation did not take place “within ninety (90) days after the grounds for

revocation” came to the attention of the Department of Corrections.




                                         -4-
              That argument however, ignores the interplay between KRS

533.040(3) and KRS 533.060(2) in circumstances where an individual, such as

himself, is granted probation for a felony sentence by a Kentucky state court, and

then incurs a new Kentucky state court felony sentence while on probation. KRS

533.060(2) provides:

              When a person has been convicted of a felony and is
              committed to a correctional detention facility and
              released on parole or has been released by the court on
              probation, shock probation, or conditional discharge, and
              is convicted or enters a plea of guilty to a felony
              committed while on parole, probation, shock probation,
              or conditional discharge, the person shall not be eligible
              for probation, shock probation, or conditional discharge
              and the period of confinement for that felony shall not
              run concurrently with any other sentence.

              Our Supreme Court thoroughly addressed the interplay between these

two provisions in Commonwealth v. Collinsworth, 628 S.W.3d 82 (Ky. 2021),

explaining:

              Brewer v. Commonwealth involved identical factual
              circumstances and is clearly binding on our Court of
              Appeals. 922 S.W.2d 380 (Ky. 1996). In 1992, Brewer
              pled guilty to felony theft charges in Warren County, for
              which he was sentenced to one-year’s incarceration and
              five years of probation. Id. During his probationary
              period, Brewer committed an additional felony in Barren
              County. Id. at 381. On January 15, 1993, Brewer’s
              probation officer notified the Commonwealth’s Attorney
              of the Barren County offense. On May 3, 1993 Brewer
              pled guilty to the Barren County felony. Id. The
              Commonwealth did not move to revoke Brewer’s
              probation for his Warren County conviction until May

                                         -5-
17, 1993, more than 90 days after receiving notice of
Brewer’s Barren County offense. Id. Subsequently,
Brewer’s counsel asserted that KRS 533.040(3) required
that his Warren and Barren County sentences be run
concurrently. This Court disagreed, holding that KRS
533.040(3) and KRS 533.060(2) directly conflicted and
that the provision in KRS 533.060(2) which forbade
concurrent sentences for subsequent felonies controlled.
Id. at 381-82.

    This Court confirmed Brewer’s central holding in
Commonwealth v. Love, in which we stated,

      When a Kentucky state court probationer
      incurs a new Kentucky state court felony
      sentence while on probation, parole, shock
      probation or conditional discharge from a
      Kentucky state court, the ninety-day window
      of KRS 533.040(3) does not apply. Instead,
      in those situations, KRS 533.060, which
      mandates consecutive sentencing for
      felonies committed while on probation,
      applies.

334 S.W.3d at 95, n.11.

       Moreover, since the Brewer decision, our Court of
Appeals has applied Brewer time and again without
incident or confusion. See, e.g., Commonwealth v. Hines,
2012-CA-002212-MR, 2014 WL 631689, at *2 (Ky.
App. Feb. 14, 2014) (stating “[i]n accordance with
[Brewer] and [Love], we believe the law is clear that
when a defendant receives a probated sentence in state
court and is subsequently convicted of another felony,
KRS 533.060 is applicable and mandates consecutive
sentences[ ]”); Pitney v. Commonwealth, 2012-CA-
002043-MR, 2013 WL 6046073 (Ky. App. Nov. 15,
2013) (reiterating Brewer’s holding that KRS 533.060(2)
required consecutive sentences in similar factual
circumstances to the case before us); Dorris v. Kentucky

                           -6-
                Dep’t of Corrs., 2019-CA-1223-MR, 2021 WL 840332
                (Ky. App. Mar. 5, 2021) (echoing that Brewer controls
                when individuals commit a subsequent felony while on
                parole or probation).

                       Finally, we note that in 2011 the General
                Assembly directly addressed KRS Chapter 533 in House
                Bill 463 but did not change the operative language at
                issue in this case. 2011 Ky. Acts ch. 4. As we stated in
                Rye v. Weasel, “a strong implication [exists] that the
                legislature agrees with a prior court interpretation of its
                statute when it does not amend the statute interpreted.”
                934 S.W.2d 257, 262 (Ky. 1996) (citation omitted).

Id. at 87-88.

                Considering the foregoing, the Graves Circuit Court committed no

error by running Chambers’ sentence in this matter consecutively, rather than

concurrently. We therefore, AFFIRM.



                ALL CONCUR.



 BRIEFS FOR APPELLANT:                        BRIEF FOR APPELLEE:

 Karen Shuff Maurer                           Daniel Cameron
 Frankfort, Kentucky                          Attorney General of Kentucky

                                              Ken W. Riggs
                                              Assistant Attorney General
                                              Frankfort, Kentucky




                                            -7-